UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7189



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

CURTIS LAMAR SMITH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
District Judge. (CR-91-200-S, CA-96-131-4)


Submitted:   January 23, 1997             Decided:   February 4, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Curtis Lamar Smith, Appellant Pro Se. Sandra Jane Hairston, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1214. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Smith, Nos. CR-
91-200-S; CA-96-131-4 (M.D.N.C. July 23, 1996). We deny as moot

Appellant's motion to hold the case in abeyance for United States

v. Stroman, No. 96-6054 (4th Cir., July 30, 1996) (unpublished). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2